     Case 6:19-cv-00574-JDK Document 69 Filed 03/25/21 Page 1 of 6 PageID #: 1507




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                              §
UNION PACIFIC RAILROAD                        §
COMPANY,                                      §
                                              §
         Plaintiff,                           §
                                              §
v.                                            §    Case No. 6:19-cv-574-JDK
                                              §
CITY OF PALESTINE, et al.,                    §
                                              §
         Defendants.                          §


                               MEMORANDUM OPINION
          Before the Court is the question of what relief to award Plaintiff Union Pacific

 in light of the Court’s February 3, 2021 Order granting Union Pacific’s Motion for

 Summary Judgment and denying Defendants City of Palestine and Anderson

 County’s Motion for Summary Judgment. Docket No. 65. In its Complaint, Union

 Pacific seeks declaratory and injunctive relief related to the 1954 Agreement, as well

 as declaratory and injunctive relief related to the 1914 Decree. Docket No. 1 at 16–

 17.     The Court will grant relief as to the 1954 Agreement because, in express

 preemption cases, “a finding with regard to likelihood of success fulfills the remaining

 requirements” of injunctive and declaratory relief See Tex. Midstream Gas Servs.,

 LLC v. City of Grand Prairie, 608 F.3d 200, 206 (5th Cir. 2010). But, for the reasons

 articulated below, the Court will deny Union Pacific’s other requested relief.




                                              1
Case 6:19-cv-00574-JDK Document 69 Filed 03/25/21 Page 2 of 6 PageID #: 1508




                                 I. BACKGROUND

      Union Pacific’s Motion for Summary Judgment identified two dispositive

issues: “Whether ICCTA preempts the 1954 Agreement both categorically and as

applied” and “[w]hether Palestine’s defenses . . . fail as a matter of law.” Docket

No. 39 at 4. Likewise, the City and County presented three issues related to the

ICCTA’s preemption of the 1954 Agreement, namely: whether the 1954 Agreement is

a voluntary contract, is enforceable by a state law or regulation, or is an unreasonable

burden on or interference with interstate commerce. Docket No. 42 at 10. Both

parties presented evidence and argument concerning the scope of the ICCTA’s

preemption as to the 1954 Agreement. Docket Nos. 39, 42, 48, 51. Finding that the

ICCTA explicitly and impliedly preempts the 1954 Agreement, the Court granted

summary judgment in Union Pacific’s favor. Docket No. 65 at 25, 31–32, 40–41.

      The Parties did not argue—and the Court did not consider—whether the

ICCTA preempts the 1914 Decree. Even so, Union Pacific seeks declaratory and

injunctive relief as to the 1914 Decree. Docket Nos. 1 at 16–17, 39 at 30. The Court

requested supplemental briefing, asking the parties to explain whether and how the

1914 Decree’s preemption was argued as a part of this case. With the benefit of the

Parties’ supplemental briefing (Docket Nos. 67–68) and for the reasons explained

below, the Court declines to award relief as to the 1914 Decree.

                              II. LEGAL STANDARD

      “[T]he scope of injunctive relief is dictated by the extent of the violation

established.” ODonnell v. Harris Cnty., 892 F.3d 147, 163 (5th Cir. 2018) (quoting

Califano v. Yamasaki, 442 U.S. 682, 702 (1979)). The Court must “narrowly tailor an


                                           2
Case 6:19-cv-00574-JDK Document 69 Filed 03/25/21 Page 3 of 6 PageID #: 1509




injunction to remedy the specific action which gives rise to the order.” John Doe #1

v. Veneman, 380 F.3d 807, 818–19 (5th Cir. 2004) (citing Valley v. Rapides Parish

Sch. Bd., 646 F.2d 925, 942 (5th Cir.1981)); accord Scott v. Schedler, 826 F.3d 207,

211 (5th Cir. 2016). By contrast, an injunction is overbroad when “it exceeds the

extent of the violation established.” Id. (citing Califano, 442 U.S. at 702); accord

Green Valley Special Util. Dist. v. City of Schertz, 969 F.3d 460, 478 n. 39 (5th

Cir. 2020). An overbroad injunction is subject to vacatur. ODonnell, 892 F.3d at 163

(citing John Doe #1, 380 F.3d at 818).

      Likewise, a declaratory judgment is available only where the underlying

dispute gives rise to the remedy. A declaratory judgment must both “serve a useful

purpose in clarifying and settling the legal relations in issue” and “terminate and

afford relief from the uncertainty, insecurity, and controversy giving rise to the

proceeding.” Env’t Tex. Citizen Lobby, Inc. v. ExxonMobil Corp., 824 F.3d 507, 523

(5th Cir. 2016) (quoting Concise Oil & Gas P’ship v. La. Intrastate Gas Corp., 986

F.2d 1463, 1471 (5th Cir.1993)).     Prayers for declaratory relief “depend on an

otherwise justiciable case or controversy for their vitality.” Lawry v. Bank of New

York Mellon Tr. Co., N.A., 797 F. App’x 152, 156 (5th Cir. 2019) (per curiam) (citing

Bauer v. Texas, 341 F.3d 352, 357–58 (5th Cir. 2003)).

                                 III. ANALYSIS

      Union Pacific characterizes its Complaint and briefing as having “always

treated the 1954 Agreement and the 1914 Decree as two sides of the same coin.”

Docket No. 67 at 1. Union Pacific asserts that both its Complaint and summary

judgment motion emphasized that, because the 1914 Decree was a precursor to the


                                         3
Case 6:19-cv-00574-JDK Document 69 Filed 03/25/21 Page 4 of 6 PageID #: 1510




1954 Agreement, the ICCTA preempts the 1914 Decree for the same reasons that it

preempts the 1954 Agreement. Id. at 2–3. Defendants respond that Union Pacific

has not offered any evidence that the ICCTA preempts the 1914 Decree and that,

under the Rooker-Feldman Doctrine and the Anti-Injunction Act, only Texas state

courts may amend the 1914 Decree. Docket No. 68 at 2–4.

      After carefully reviewing the record, the Court finds that Union Pacific did not

plead, prove, or even argue (until its supplemental brief) that the ICCTA preempts

the 1914 Decree. Accordingly, the Court denies declaratory and injunctive relief as

to the 1914 Decree.

      The Court must “narrowly tailor an injunction to remedy the specific action

which gives rise to the order.” Veneman, 380 F.3d at 818. Here, Union Pacific’s

“specific action” consisted of one count: the ICCTA expressly and impliedly preempts

the 1954 Agreement.     Docket No. 1 at ¶¶ 40–41.     To resolve this action, Union

Pacific’s Motion for Summary Judgment argued two dispositive issues: the ICCTA

preempted the 1954 Agreement as a matter of law and the City and County’s

affirmative defenses regarding the Agreement failed as a matter of law. Docket

No. 39 at 4. The Court considered the parties’ arguments and held that the ICCTA

expressly and impliedly preempted the Agreement. Docket No. 65 at 21–32.

      To be sure, as Union Pacific now argues, the Court’s reasoning in analyzing

the 1954 Agreement may also apply to the 1914 Decree, Docket No. 67 at 3–4, but the

preemption of the 1914 Decree was not before the Court. The Court has no discretion

to award injunctive relief “beyond the scope of the contract” in dispute—the 1954




                                          4
Case 6:19-cv-00574-JDK Document 69 Filed 03/25/21 Page 5 of 6 PageID #: 1511




Agreement. See U-Save Auto Rental of Am., Inc. v. Moses, 80 F. App’x 929, 930 (5th

Cir. 2003) (per curiam). Because the ICCTA’s effect on the 1914 Decree is a separate

question not at issue in this case, the Court declines to award injunctive relief as to

the 1914 Decree. 1 See ODonnell, 892 F.3d at 163–64.

         For many of the same reasons, the Court declines to award declaratory relief

as to the 1914 Decree. Union Pacific requests a declaration that the 1914 Decree is

“null and void.” Docket Nos. 1 at 16, 39 at 30. As explained above, however, the

dispositive issue in this case is whether the ICCTA preempted the 1954 Agreement.

Accordingly, a declaration regarding the 1914 Decree would not aid in “clarifying and

settling the legal relations in issue,” much less “terminate and afford relief from the

uncertainty, insecurity, and controversy giving rise to the proceeding.” See Env’t Tex.

Citizen Lobby, 824 F.3d at 523. Because declaratory relief would not clarify the

parties’ legal relationship, the Court declines to award such relief here. See, e.g.,

Sanchez v. Bank of Am., N.A., No. 3:14-cv-2571-B, 2015 WL 418084, at *8 (N.D. Tex.

Jan. 30, 2015).

                                     IV. CONCLUSION

         In sum, the Court will grant Union Pacific’s requested relief as to the 1954

Agreement but will deny Union Pacific’s remaining requested relief. The Court will

separately enter Final Judgment in accordance with this Opinion.




1   Having declined to award injunctive relief as to the 1914 Decree, the Court need not reach
    Defendants’ arguments as to the availability of the disputed relief. See Docket No. 68 at 2–4.


                                                 5
Case 6:19-cv-00574-JDK Document 69 Filed 03/25/21 Page 6 of 6 PageID #: 1512


         So ORDERED and SIGNED this 25th day of March, 2021.



                                         ___________________________________
                                         JEREMY D. KERNODLE
                                         UNITED STATES DISTRICT JUDGE




                                     6
